


Exhibit 10.1


November 4, 2014


Mr. Richard A. Boehne
c/o The E. W. Scripps Company
312 Walnut Street
2800 Scripps Center
Cincinnati, OH 45202


Re:     Amendment to Employment Agreement


Dear Rich:


This Amendment (this “Amendment”) to your Employment Agreement with The E.W.
Scripps Company (the “Company”), dated as of February 15, 2011 (the “Employment
Agreement”), amends the Employment Agreement as expressly stated herein.


1.
Defined Terms. The capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Employment Agreement.



2.
Term. Paragraph 1 of the Employment Agreement is deleted in its entirety and
replaced with the following:



“1.
Term. Subject to the provisions for earlier termination provided in paragraph 10
below, the term of your employment hereunder shall become effective as of August
7, 2011 (the “Effective Date”) and shall continue through and until August 7,
2016. Such period shall be referred to as the “Term,” notwithstanding any
earlier termination of your employment for any reason. A party shall provide
notice to the other party, at least ninety (90) days’ prior to the expiration of
the Term, if such party does not intend to continue the employment relationship
beyond the expiration of the Term. If no such notice is provided and the parties
do not otherwise agree in writing to renew, extend, or replace this Agreement,
the Term shall automatically renew for successive one-year terms.”



3.
Contribution to Scripps Howard Foundation. The following new paragraph 15 is
hereby added to the Employment Agreement:



“15.
Charitable Contribution. Subject to the approval of the Board of Trustees of the
Scripps Howard Foundation (the “Foundation”), the Company shall make a
contribution in the amount of $1,000,000 to the Foundation to establish a donor
advised fund (the “Fund”) in your name in accordance with the policies and
procedures of the Foundation. The Fund shall be established as a non-endowed
fund, and the Foundation will make such distributions of the net income,
principal or both from the Fund to such charitable organizations described in
Section 501(c)(3) of the Internal Revenue Code, at such times, in such ways and
for such purposes as the Foundation shall determine after taking into
consideration grant recommendations from you as Fund advisor. The Company’s
contribution to the Foundation in accordance with this paragraph 15 shall be
made within 30 days after the date of approval by the Board of Trustees of the
Foundation.”



4.
No Other Amendments. Except as expressly amended, modified and supplemented
hereby, the provisions of the Employment Agreement are and will remain in full
force and effect and shall be binding on the parties thereto. References in the
Employment Agreement or in any other document to the Employment Agreement shall
refer to the Employment Agreement, as amended hereby. Except as otherwise
specifically set forth herein, nothing in this Amendment shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or its affiliates and for which you may qualify.







--------------------------------------------------------------------------------




5.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement.



6.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Ohio.



If the foregoing correctly sets forth our understanding, please sign, date and
return all three copies of this Amendment to the undersigned for execution on
behalf of the Company; after this Agreement has been executed by the Company and
a fully-executed copy returned to you, it shall constitute a binding agreement
between us.


Sincerely yours,




THE E.W. SCRIPPS COMPANY




/s/ Lisa A. Knutson                    
By: Lisa A. Knutson
Its: Chief Administrative Officer


ACCEPTED AND AGREED:




/s/ Richard A. Boehne                    
Richard A. Boehne


Dated: November 4, 2014







2

